The plaintiff's land consisting of a total of more than thirty-three acres is located on both sides of Mine Hill Road near the heart of the Greenfield Hill district, one of the best residential districts in the town of Fairfield. The neighborhood in which the plaintiff's land is located is given over to country estates.
The judgment entered upon stipulation of parties in the plaintiff's appeal from the assessment of 1932 makes the market value of the land therein res adjudicata as to its market value only on September 1st, 1932. On the question of market value on September 1st, 1934 that judgment is only evidential, and, considering the method by which that judgment was arrived at, its evidential value is very small.
Treating the various lots as shown on the map Exhibit A
as separate pieces or combined to make relatively small parcels they would have a market value if sold in that manner as shown in the following Table:

           Lot        Value per acre       Total Value
            A             $300))
                                          $1,627.50
            B             $300)
            C             $800               1,820.00
            D           $1,000)
                              )
            E           $1,000))
            $7,960.00 F           $1,000)
                              )
            G           $1,000)
            H           $1,200              $2,773.20
            I           $1,200))
                                          $5,161.20
            J           $1,200)
 *Page 36 
            K           $2,000))
                                          $8,514.00
            L           $2,000)
            M           $1,750))
                                          $9,472.75
            N           $1,750)
            O           $2,000)             $3,294.00
                                            ---------
                              Total        $40,622.65

Being two large parcels of land rather than a number of small parcels the market value of the whole is somewhat less than the sum total value of the all of its parts. It is, therefore, found that the fair market value of the entire property is $35,000.
The assessors have adopted a rule of valuation at ninety per cent of market value. Figured on that basis the assessment of this property should therefore be $31,500., which is in excess of the assessed value appealed from.
   Judgment may enter denying the appeal and directing that the plaintiff's land be set in the Grand List of 1934 at $27,560., and that the defendant recover its taxable costs.